0




                                 The Attormy              General          of Texas
JIM MAllOX                                           :mvember    4. 1985
Attorney General


9p~y~xmeCc.~Bulldln9           Honorable Hike Driwoll                       Ovinion    No.   SW373
                               Earrie County Attorney
A”&     lx ?a711.2549
5121475.2Nl                    1001 Preston,  Suits 634                      RIB: Authority       of a county and/or
Telex 910/8711387              Houston. Texas     7'1002                     district  clerk      to affix  a judge’s
Telecopier 5W475Xf.W                                                         signature    to      a judgment     in a
                                                                             criminel  case
714 Jackson, Suit4 700
Dall4r. TX. 752024506          Dear Mr. Driscoll:
214n42.9944
                                       At the request    of the District     Clerk    of Barris    County,   you have
                               asked    the follovin;g   questions:
4924 AIb8rt8 Am. Suite 10
El P840. TX. 799952793
915l-                                            1. ltaather the clerk        of    the    county      and
                                             district   courts    or his   deputies     may effix       by
                                             facsimile  signature   #tamp the judge’s     signature     to
    t Texas. Suite 700                       judgmantg or orders in c.rim%nal cases?
IWXJS~C.~.TX. 77002.3111
713/223-5999
                                                 2. Pvgthar the clerk of the court may prepare
                                             a judgme:lit in criminal   cases and affix  the judge’s
096 Bro8dwy. Suits 312                       facslmil~n   signature   to the    same without    prior
Lubbock. TX. 794OlG479                       review by the judge?
M&747.5239

                               You phrase   your questions    in terms   of the powers of county                  and
4kW2 N. Tenth. Suite B         district clerks,   but the key to your questions     lies in detcrminlng           the
MCAhl. TX. 79501-1985          purpose  and significance    of a judge’s     signature    on judgments            and
512m92-1547                    orders in criminal    cases.

200 M8ill PIU4. suite 4ca              A judge   signs a variety      of orders     in criminal   cases.    See Code
San Antonlo, TX. 79205.2797    Grim.     Proc.     art.   42.01    (defining      a “judgment”     as    a -itten
512n254191                     declaration      of thl? court    signed by the trial         judge and entered      of
                               record”).      The purpose of a judge’8         signature   m such instruments       is
                               to show his knwled:pe and approval            of the contents.     See Bustillos     V.
 An Equal OppoftunitYl
 Aftlrmallve Action EmPlOysr
                               State,    213 S.W.2d 837, 841 (Tex. Grim. App. 1948),uoting                      In re
                               sr’s         Estate,     LILO Cal. 387, 42 P. 815, 816 (1895).             It is the
                               reeponsibility       of the judge     to read every judgment and order.             See
                               Burrell    v. Corneliut,,    570 S.W.2d 302. 304 (Tex. 1978).           The sIgnat=
                               signifies     that he lms done so.

                                       In a 1929 cat%). the court of criminal  appeals held that a justice
                               of the     peace could, “sign” a search warrant with a facsimile   stamp or
                                stencil.     Stork v. --State. 23 S.U.2d 733 (Tu.   Crim. App. 1929).    The
                                court wrote:



                                                                p. 1707
    ,


i
        Eonorable    Mike Driscoll       - PaSe 2      (JH-373)




                         [I]t     would be a mater of no moment vhether
                     [the justice       of tlrtr peace] so effixed      seld name by
                     one stroke as by ,the use of a stencil                 or rubber
                     stamp, or vhether          ‘he set down at a typevrlter        lod
                     vrote    his    name rl,th(fameupon such documsot, or
                     thet he vrote          it. out in what we commonly call
                     looghaod ,      provided      that lo each such case the
                     facts must show t,h.e oame to have beeo affixed                 by
                     the    officer       hisself,      or under    his     issaediate
                     authority      and direction       sod ii~ his preseoce.         In
                     either     event he has signed his oame to the docu-
                     meot .      There is Inothing in our statute               mskiog
                     requirement        as to the manner or form of such
                     signsture.       and we know of oo rule of reasoo which
                     would justify         us in going beyond what the law
                     requires.

        -Id.   at 735.

               The holding      of Stork provides           the answers to your questions.               A
        judge can use a facss                   stamp to “sign” a document.              Id.   See also
        Paulus v. State,         633 S.W.Zd 827. 849 (Tex. Grim. App.1981)
        jury foreman may use facsimile                stamp on indictment);           Brooks v. State,
        599 S.W.2d 312,           322-323        (Tex.    Grim. App. 1979) 7clerk              may use
        facsf.uile    stamp oo certain          certificates).          Also, someone who is under
        the immediate       authority       of ,aod lo the presence            of the judge may, at
        his    discretion,       affix      tht: judge’s         signature      by facsimile      stamp.
        Stork, et 733. The placemcut                 of the judge’s         signature    on a document
        by aoother       person under such clrcumstaocee                   Is not an act of agent
        because the other person acts as a mere iostrument                        or amanuensis.      See
        Mondragon v. Hondragoo.              257 S.W. 215. 216 (Tex. 1923).                  Thus, o=
        under those limited            circusstaoces        can a judge “sign” a document by
        directing     another person to actually               place a mark oo the document.

                                                SUMMARY

                             A judge   may “sign”   a document    by allowing
                         aoother person tc’ place a mark on a document that
                         constitutes  the judge’s   approval  of the document
                         only if the othe:c person does so In the presence
                         of and under the direction   of the judge.




                                                            J
                                                              Very truly y


                                                                     A
                                                              JIM      MATTOX
                                                              Attorney General of Texas

        MAKYKELLER
        Executive Assistant         Attorney     General


                                                  p. 1708
Xonorable   Mike Driscoll   - PIrIle 3 (a-373)




ROBBRTGRAY
Specie1 Assistaot    Attorney   Geoeral

UICK GILPIN,
Chairman. Opioioo    Comittee

Prepared    by Sarah Woelk
Assistant    Attorney General

iPPROV?SD:
OPINIONCOIMI'lTEE

Rick Gilpin,   Chairman
Colin Carl
Susao Garrison
Jim Moellinger
Jennifer  Riggs
Nancy Sutton
Sarah Woelk




                                     p. 1709